UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CONTINENTAL CASUALTY COMPANY,

                           Plaintiff,
             - against -
                                                                     ORDER
PROLERIZED NEW ENGLAND
                                                               19 Civ. 3116 (PGG)
COMP ANY LLC as alleged successor to
PROLERIZED NEW ENGLAND (JOINT
VENTURE); PROLERIDE TRAN SPORT
SYSTEMS, INC, d/b/a PROLERIZED NEW
ENGLAND COMP ANY (JOINT
VENTURE); NORTHWESTERN
NATIONAL INSURAN CE COMP ANY;
HARTFORD ACCIDENT AND
INSURANCE COMP ANY,
and HARTFORD CASUALTY
INSURANCE COMP ANY,
                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               For the reasons set forth on the record at today's conference, the Court grants

defendant Northwestern National Insurance Company's uncontested motion to stay this case as

to it until the company's estate is liquidated (Dkt. No. 44). The application of defendants

Prolerized New England Company LLC and Proleride Transport Systems, Inc. to amend their

answer (Dkt. No. 54) is granted. An amended answer should be filed no later than December 6,

2019. The parties shall confer and attempt to reach an agreement regarding the phasing of

discovery and file a joint letter setting forth their positions by December 9, 2019.

Dated: New York, New York
       December , 2019
                                              SO ORDERED.



                                              Paul G. Gardephe
                                              United States District Judge
